DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	The following is an examiner's statement of reasons for allowance:  The prior art fails to disclose or render obvious the claimed combination including a baffle positioned within the exhaust gas passage, the baffle including a plurality of guide channels with open cross-sections, each guide channel extending from a first end facing an inner surface of the exhaust duct to a second end opposite the first end, and wherein the guide channels guide exhaust gas from different regions of the cross-section toward the at least one sensor opening.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
	Applicant’s arguments, see remarks filed September 24, 2021, with respect to Claims 1 and 10 have been fully considered and are persuasive.  Accordingly, the Office Action mailed on June 24, 2021 has been withdrawn.
Prior Art
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of two patents: Hornback (Pat. No. 10883407) and Faircloth (Pat. No. 5955682) all discloses an exhaust gas purification for use with an internal combustion engine. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner Binh Tran whose telephone number is (571) 272-4865.  The examiner can normally be reached on Monday-Friday from 8:00 a.m. to 4:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Mark Laurenzi, can be reach on (571) 270-7878.   The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300 for regular communications and for After Final communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Binh Q. Tran
/BINH Q TRAN/Primary Examiner, Art Unit 3748                                                                                                                                                                                                        December 18, 2021